Exhibit 10.2
 




 
Profit Seeker Private Equity Ltd.
 
and
 
E-Waste Systems, Inc.
 
Summary of Debt Purchase and Investment Terms


 
On the terms and subject to the conditions set forth below, Profit Seeker
Private Equity Ltd. through it’s managed fund, Profit Seeker Fund, hereby
commits to purchase $2,000,000 of liabilities owed by E-Waste Systems, Inc. to
parties to be defined in final documentation, and to invest not less than 25% of
the value of the liabilities purchased, on the principal terms set forth below.
This is a binding agreement, which is subject only to board approval and to the
Parties’ execution of formal agreements setting forth their respective rights
and obligations. Such agreements will contain customary representations,
warranties and indemnifications.


The material terms of the offering are set forth below:


Issuer
E-Waste Systems, Inc., 101 First St #493, Los Altos, CA  USA 94022, a publicly
traded and fully SEC compliant company, trading as OTCQB:EWSI (herein ‘EWSI’ or
the ‘Issuer’)
 
Investor
Profit Seeker Private Equity Ltd., London, England. Registered in England and
Wales under the Companies Act 2006, number 8514888 (herein ‘PSPE’ or the
‘Investor’)
 
Debt to be Purchased
 
The Investor shall purchase not less than $2,000,000 of qualified debt and other
liabilities of the Issuer (collectively the ‘Debt’) during the twelve-month
period following the date of this agreement.  The Debt shall consist of any
obligations of the Issuer, of which no more than 10% may be to non management
Affiliates (as defined under SEC regulations) so long as the Debt has been
properly documented and recorded on the Issuers’ books and are warranted by the
Issuer as being aged or obliged for a period of not less than six months.
 
The Debt may, subject to confirmation of SEC counsel to EWSI that such debt may
be convertible into free trading shares of EWSI, include up to $1,500,000 of
acquired debt of any of the acquisitions presently being executed by EWSI.
 
The purchase price paid by the Investor to the holders of the Debt shall be 100%
of the value of such obligations, including interest if any, unless otherwise
agreed with the Debt holder.  A Debt Purchase Agreement, a sample of which shall
be provided in the Definitive Agreements, shall evidence each such purchase.
 
Convertible Notes:  Securities Issued for Investment
The Investor shall agree to purchase, simultaneously, no less than twenty five
percent (25%) of the amount of each Debt purchase, in the form of EWSI’s 8%
Redeemable, Convertible Notes with Twelve (12) Month Maturities (the
‘Convertible Notes’).  The Convertible Notes shall be redeemable, in whole or in
part, by EWSI at any time prior to execution of any conversion notice by the
Investor, at 115% of the face value of the amount redeemed.  The Investor shall
have the right to convert all or any portion of any of the Notes at the
Conversion Price, beginning six months from the date of each issue .
 



 
 
 


Profit Seeker Private Equity Ltd.  DBA Profit Seeker Fund.  Registered in
England and Wales #8514888
www.profitseekerfund.com


 
Page 1 of 2

--------------------------------------------------------------------------------

 
 
 

 


Rule 144 Conversion of Debt and the Convertible Notes
 
The Common Stock issued pursuant to conversion of either the Convertible Notes
and/or the Debt shall be issued pursuant to Rule 144 without restriction or
legend so long as the liabilities originated at least six (6) months prior to
conversion (so long as the Issuer remains publicly traded and fully-reporting to
the SEC) or twelve (12) months prior to conversion (in the situation whereby the
Issuer remains publicly traded but is no longer reporting to the SEC).
[Missing Graphic Reference]
 
Immediate Commitment
Within 10 business days of execution of this Term sheet, the Investor shall
purchase no less than $50,000 of Debt (the ‘Immediate Commitment;) and shall
execute a Convertible Note with the Issuer in an amount not less than 30% of the
Immediate Commitment.
 
Conversion Price
The Conversion Price for either of the Convertible Notes or the Debt, shall mean
50% multiplied by the Market Price (as defined herein) (representing a discount
rate of 50%). "Market Price" means the volume weighted average of the three
lowest closing bid prices (as listed on www.NASDAQ.com) for the EWSI Common
Stock during the ten (10) trading day period ending on the trading day
immediately prior to the date the Conversion Notice is received by the Company
via facsimile, PDF, or email (the "Conversion Date").
 
Exclusive Dealing with Acquisitions
The Investor requires, as a condition of this agreement that any Debt holders of
any target companies EWSI intends to acquire under these terms, that the
target’s sellers shall agree in writing to a reasonable exclusivity period
within which to complete the acquisition and the Investor shall be provided with
full and complete access to the financial due diligence of the target company,
including but not limited to, all documentation regarding the intended acquired
Debt.
 
No Short Sales
The Investor will not engage in any short sales with respect to the Common Stock
during the term of the Agreement.
 
Confidentiality
The Parties agree to remain bound by the confidentiality agreement already
signed between them.
 
Public Notice
The Issuer is fully reporting under the US SEC regulations, and at the sole
discretion of the Issuer’s counsel, this document may require disclosure by
public notice and/or filing with the SEC, or both.  In such instance, the Issuer
shall prepare an advance notice to the Investor of such filing or announcement
and the Investor shall be given the right to comment on such filing or
announcements.
 



If the terms and conditions contained herein are satisfactory, please sign as
indicated below.  We appreciate this opportunity to work with you. We look
forward to an expeditious and successful closing of this transaction.
 
Sincerely,
Accepted,
 
 
     /s/    Errol
Torres                                                                 /s/  
Martin Nielson                                                       
By:    Errol Torres
         Martin Nielson
          Fund Manager and Managing Director
         Chief Executive Officer
          Profit Seeker Fund
         E-Waste Systems, Inc.
          Profit Seeker Private Equity Ltd.
 



 
 
 




Profit Seeker Private Equity Ltd.  DBA Profit Seeker Fund.  Registered in
England and Wales #8514888
www.profitseekerfund.com


 
Page 2 of 2

--------------------------------------------------------------------------------

 

